    Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 1 of 14 PageID #:175




                       IN THE UNTED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BENJAMIN GARNER AND DEBORAH                            )
SCHICK, individually and on behalf of all              )
similarly situated individuals,                        )
                                                       )
               Plaintiffs,                             )
                                                       )       No. 20 C 4693
       v.                                              )
                                                       )       Judge John Z. Lee
ALLSTATE INSURANCE COMPANY, an                         )
Illinois insurance company,                            )
                                                       )
               Defendant.                              )

                             AGREED CONFIDENTIALITY ORDER

       The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

this Order concerning Confidential Information as defined below. This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

       2.      Confidential Information. As used in this Order, “Confidential Information”

means information (regardless of how it is generated, stored or maintained) or tangible things

designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by the producing

party that falls within one or more of the following categories: (a) information prohibited from

disclosure by statute or regulation; (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information that the party has maintained as confidential; (d)


                                                  1
    Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 2 of 14 PageID #:176




proprietary or other confidential information that third parties have provided or will provide to

Plaintiffs and/or Allstate in this action that the third party deems or has maintained as

confidential; (e) policy/procedure manuals or directives and other materials that are restricted to

Allstate employees and/or agents and are not intended for distribution or circulation to third-

parties; (f) Allstate vendor and agency contracts; (g) medical information concerning any

individual; (h) personal identity information; (i) income tax returns (including attached schedules

and forms), W-2 forms and 1099 forms; or (j) personnel or employment records of a person who

is not a party to the case. Information or documents that are available to the public may not be

designated as Confidential Information.

       3.      Designation.

               (a)     A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

or at the time the documents are produced or disclosed. Applying the marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean that

the document has any status or protection by statute or otherwise or that the recipient of such

document(s) waives its right to challenge the designation of any document as CONFIDENTIAL

consistent with Section 9 herein, except to the extent and for the purposes of this Order. Any

copies that are made of any documents marked “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” shall also be so marked, except that indices, electronic databases or



                                                  2
    Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 3 of 14 PageID #:177




lists of documents that do not contain substantial portions or images of the text of marked

documents and do not otherwise disclose the substance of the Confidential Information are not

required to be marked.

               (b)     The designation of a document as Confidential Information is a

certification by an attorney or a party appearing pro se that the document contains Confidential

Information as defined in this order.

       4.      Depositions.

       Unless all parties agree on the record at the time the deposition testimony is taken, all

deposition testimony taken in this case shall be treated as Confidential Information until:

fourteen (14) days after the transcript is delivered by the court reporter to any party or the

witness. Within this fourteen (14) day period, a party may serve a Notice of Designation to all

parties of record as to specific portions of the testimony that are designated Confidential

Information, and thereafter only those portions identified in the Notice of Designation shall be

protected by the terms of this Order. The failure of a party to order a deposition transcript within

ten (10) business days following the close of a deposition or serve a timely Notice of Designation

shall waive any designation of testimony taken in that deposition as Confidential Information,

unless otherwise ordered by the Court.

       5.      Protection of Confidential Material.

               (a)     General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph

(b) for any purpose whatsoever other than in this litigation, including any appeal thereof. In a

putative class action, Confidential Information may be disclosed only to the named plaintiff(s)

and not to any other member of the putative class unless and until a class including the putative



                                                  3
    Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 4 of 14 PageID #:178




member has been certified.

               (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

               (1)     Counsel. Counsel for the parties and employees of counsel who have
                       responsibility for the action;

               (2)     Parties. Individual parties in this litigation for the purposes of this
                       litigation pursuant to Section 5(a) above and employees of a party but only
                       to the extent counsel determines in good faith that the employee’s
                       assistance is reasonably necessary to the conduct of the litigation in which
                       the information is disclosed;

               (3)     The Court and its personnel;

               (4)     Court Reporters and Recorders. Court reporters and recorders engaged for
                       depositions;

               (5)     Contractors. Those persons specifically engaged for the limited purpose of
                       making copies of documents or organizing or processing documents,
                       including outside vendors and/or contract attorneys hired to process and/or
                       review electronically stored documents;

               (6)     Consultants and Experts. Consultants, investigators, or experts employed
                       by the parties or counsel for the parties to assist in the preparation and trial
                       of this action but only after such persons have completed the certification
                       contained in Attachment A, Acknowledgment of Understanding and
                       Agreement to Be Bound;

               (7)     Witnesses at depositions. During their depositions, witnesses in this action
                       to whom disclosure is reasonably necessary. Witnesses shall not retain a
                       copy of documents containing Confidential Information, except witnesses
                       may receive a copy of all exhibits marked at their depositions in
                       connection with review of the transcripts. Pages of transcribed deposition
                       testimony or exhibits to depositions that are designated as Confidential
                       Information pursuant to the process set out in this Order must be
                       separately bound by the court reporter and may not be disclosed to anyone
                       except as permitted under this Order.

               (8)     Author or recipient. The author or recipient of the document (not including


                                                  4
    Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 5 of 14 PageID #:179




                       a person who received the document in the course of litigation); and

               (9)     Others by Consent. Other persons only by written consent of the
                       producing party or upon order of the Court and on such conditions as may
                       be agreed or ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the

document; provided, however, that a failure to serve a timely Notice of Designation of deposition

testimony as required by this Order, even if inadvertent, waives any protection for deposition

testimony. A party shall promptly designate a document as Confidential Information after it

discovers it was produced without the necessary designation. The receiving party, on notification

of the subsequent designation, must make a reasonable effort to assure that the document is

treated in accordance with the provisions of this Order. No party shall be found to have violated

this Order for failing to maintain the confidentiality of material during a time when that material

has not been designated Confidential Information, even where the failure to so designate was

inadvertent and where the material is subsequently designated Confidential Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with LR 26.2.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds not



                                                  5
    Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 6 of 14 PageID #:180




addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

        9.      Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.

                (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by providing written notice of

each designation it is challenging and describing the basis for each challenge. To avoid

ambiguity as to whether a challenge has been made, the written notice must recite that the

challenge to confidentiality is being made. The parties shall attempt to resolve each challenge in

good faith and must begin the process by conferring directly (in voice to voice dialogue; other

forms of communication are not sufficient) within seven (7) days of the date of service of notice

or a later date if agreed to by the parties.

                (b)     Judicial Intervention. If the parties cannot resolve a challenge without

Court intervention within seven (7) days of their conferral (or a later date, if extended by

agreement), the party that elects to challenge a confidentiality designation may file and serve a

motion that identifies the challenged material and sets forth in detail the basis for the challenge.

Each such motion must be accompanied by a competent declaration or certification that affirms

that the movant has complied with the meet and confer requirements of this procedure. The

burden of persuasion in any such challenge proceeding shall be on the designating party. Until

the Court rules on the challenge, all parties shall continue to treat the materials as Confidential

Information under the terms of this Order.



                                                  6
    Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 7 of 14 PageID #:181




       10.     Action by the Court. Applications to the Court for an order relating to materials or

documents designated Confidential Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential

Information. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.

       12.     Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

               (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

               (b)     The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to



                                                  7
    Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 8 of 14 PageID #:182




the existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession,

custody or control Confidential Information by the other party to this case.

       13.      Unauthorized Disclosure of Confidential Information. If the receiving party learns

that, by inadvertence or otherwise, it has disclosed Confidential Information to any person or

entity, or in any circumstance not authorized under this Order, the party must immediately: (a)

notify the designating party in writing of the unauthorized disclosure(s), (b) use its best efforts to

retrieve all unauthorized copies of the Confidential Information, (c) inform the person(s) to

whom unauthorized disclosures were made of all of the terms of this Order, and (d) request such

person(s) execute the “Acknowledgment and Agreement to be Bound” attached to this Order as

Attachment A.

       14.      Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

       15.      Obligations on Conclusion of Litigation.

                (a)    Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                (b)    Obligations at Conclusion of Litigation. Within sixty-three days after



                                                  8
    Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 9 of 14 PageID #:183




dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this

Order, including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1)

the document has been offered into evidence in this action or filed without restriction as to

disclosure in this action; (2) the parties agree to destruction to the extent practicable in lieu of

return;1 or (3) as to documents bearing the notations, summations, or other mental impressions of

the receiving party, that party elects to destroy the documents and certifies to the producing party

that it has done so.

                (c)     Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court

including those filed under seal. Any retained Confidential Information shall continue to be

protected under this Order. An attorney may use his or her work product in subsequent litigation,

provided that its use does not disclose or use Confidential Information.

                (d)     Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         16.    Order Subject to Modification. This Order shall be subject to modification by the



1
  The parties may choose to agree that the receiving party shall destroy documents containing
Confidential Information and certify the fact of destruction, and that the receiving party shall not
be required to locate, isolate and return e-mails (including attachments to e-mails) that may
include Confidential Information, or Confidential Information contained in deposition transcripts
or drafts or final expert reports.

                                                   9
   Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 10 of 14 PageID #:184




Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

       17.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

       18.      Nothing in this Order shall be construed to affect the admissibility of any

document, material or information at any trial or hearing in this matter. Any request for

confidentiality, closure or sealing of any hearing or trial must be made to the judge then

presiding.

       19.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.



IT IS SO ORDERED.                             ENTERED: 2/24/21



                                              __________________________________
                                              John Z. Lee
                                              United States District Judge




                                                 10
   Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 11 of 14 PageID #:185



                                      WE SO MOVE and agree to abide by the terms of
                                      this Order

                                      BENJAMIN GARNER & DEBORAH SCHICK,
                                      individually and on behalf of two Classes of
                                      similarly situated individuals


Dated: February 24, 2021              By:    /s/ Steven L. Woodrow
                                              One of Plaintiffs’ Attorneys

                                      Marc E. McCallister
                                      mem@mccallisterlawgroup.com
                                      Gary D. McCallister
                                      gdm@mccallisterlawgroup.com
                                      McCallister Law Group
                                      200 North LaSalle Street, Suite 2150
                                      Chicago, IL 60601
                                      (312) 345-0611

                                      Steven L. Woodrow
                                      swoodrow@woodrowpeluso.com
                                      Patrick H. Peluso
                                      ppeluso@woodrowpeluso.com
                                      Woodrow & Peluso, LLC
                                      3900 E. Mexico Avenue, Suite 300
                                      Denver, Colorado 80210
                                      Tel: 720-213-0675
                                      Fax: 303-927-0809

                                      Attorneys for Plaintiffs and the Classes


                                      ALLSTATE INSURANCE COMPANY

Dated: February 24, 2021              By: /s/ Lewis S. Wiener
                                              One of Defendant’s Attorneys

                                      Lewis S. Wiener
                                      EVERSHEDS SUTHERLAND (US) LLP
                                      700 Sixth Street, N.W., Suite 700
                                      Washington, DC 20001
                                      Telephone: 202-383-0140
                                      Facsimile: 202-637-3593
                                      lewiswiener@eversheds-sutherland.com

                                      Timothy J. McCaffrey (Bar No. 6229804)
                                      EVERSHEDS SUTHERLAND (US) LLP
                                      900 N. Michigan Avenue, Suite 1000


                                        11
Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 12 of 14 PageID #:186




                                   Chicago, IL 60611
                                   Telephone: 312-535-4445
                                   Facsimile: 312-724-9322
                                   timmcaffrey@eversheds-sutherland.com

                                   Francis X. Nolan, IV (pro hac vice)
                                   EVERSHEDS SUTHERLAND (US) LLP
                                   The Grace Building
                                   1114 Avenue of the Americas, 40th Fl.
                                   New York, NY 10036
                                   Telephone: 212-389-5083
                                   Facsimile: 212-389-5099
                                   franknolan@eversheds-sutherland.com

                                   Attorneys for Defendant




                                     12
     Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 13 of 14 PageID #:187




                                        ATTACHMENT A

                       IN THE UNTED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BENJAMIN GARNER AND DEBORAH                            )
SCHICK, individually and on behalf of all              )
similarly situated individuals,                        )       Case No. 1:20-cv-04693
                                                       )
        Plaintiffs,                                    )       Hon. John Z. Lee
                                                       )
v.                                                     )
                                                       )
ALLSTATE INSURANCE COMPANY, an                         )
Illinois insurance company,                            )
                                                       )
        Defendant.                                     )

                                     ACKNOWLEDGMENT
                                           AND
                                   AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated                           in the above-captioned action and attached hereto, understands the

terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of

the United States District Court for the Northern District of Illinois in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate

him/her to use materials designated as Confidential Information in accordance with the Order

solely for the purposes of the above-captioned action, and not to disclose any such Confidential

Information to any other person, firm or concern.

        The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

Name:

Job Title:
   Case: 1:20-cv-04693 Document #: 33 Filed: 02/24/21 Page 14 of 14 PageID #:188




Employer:

Business Address:




Date:                                 Signature:
